Citation Nr: 1727137	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-10 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran had active service from June 1995 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for PTSD and assigned a 30 percent rating, effective the August 11, 2011 date of claim.  Jurisdiction has since been transferred to the RO in Fargo, North Dakota.

The Board remanded this appeal in November 2013 to schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran failed to report for her scheduled hearing, and her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

The Board again remanded this appeal in April 2016.  Thereafter, in an October 2016 rating decision, the RO granted an initial 70 percent rating for PTSD, also effective August 11, 2011.  As higher ratings are still possible, the claim for a higher initial rating remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

For the entirety of the period on appeal, the Veteran's service-connected PTSD symptoms do not more nearly approximate total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In cases such as this, where service connection has been granted and an initial disability ratings and effective dates have been assigned, the typical service connection claims have been more than substantiated, they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, an August 2011 notice advised the Veteran of the evidentiary requirements for her initial service connection claims, and of the division of responsibility between the Veteran and VA for obtaining evidence.  That notice also informed the Veteran of the process by which disability ratings and effective dates are assigned. Therefore, the Board finds that VA's duty to notify has been satisfied.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  Here, service treatment records are associated with claims file, and all other available post-service treatment records and reports identified by the Veteran have also been obtained.

The Veteran has been afforded multiple VA examinations to determine the severity of the disability on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Those examination reports contain findings responsive to the applicable rating criteria for each disability on appeal.  For those reasons, the Board finds the VA examinations of record adequate for determining the issues on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In April 2016, the Board remanded these matters to obtain any outstanding records and afford the Veteran a VA examination to determine the severity of her PTSD.  Thereafter, all identified records were obtained and a new VA examination was conducted.  As such, substantial compliance with the Board's past remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible, and no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Merits

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In this appeal, the Veteran is challenging the initially assigned disability rating. The appeal has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is service-connected for PTSD, rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders.  The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130. (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014).)

Under the General Rating Formula, a 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

Notably, a GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. 

The Federal Circuit has also recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [these criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

The Veteran was afforded a VA examination in March 2012.  A diagnosis of PTSD was made and a GAF score of 52 was assigned.  The examiner stated that PTSD causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  She reported a good relationship with her parents.  She noted having a 12-year old daughter, who she said takes the brunt of her poor mood.  The Veteran reported isolating and having no friends.  She reported finishing her L.P.N. degree and barely getting "B" grades.  Symptoms noted were: depressed mood, anxiety, weekly panic attacks, near constant depression, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and suicidal ideation.  

The Veteran was afforded a VA examination in May 2016.  The examiner stated that PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  She reported that her daughter was staying with her parents and she has not been involved in any romantic relationship since 2009.  She stated that she has no friends and does not socialize.  She noted contact with her co-workers and stated that two co-workers understand her problems.  She explained that she has ongoing familial problems and does not return their text messages.  She reported completing her B.S.N. in 2014 and working at a hospital since that time.  She explained that she works the night shift to avoid people.  She further explained that promotions are limited as she cannot work the day shift due to her avoidance of people.  She stated that her work performance has not been seriously compromised by PTSD.  She reported panic attacks.  A history of low/sad mood was noted.  Reported irritability was also noted.  She stated that she is withdrawn socially.  She explained that sometimes she sleeps too much and other times she sleeps too little.  She reported suicidal thoughts, but stated that she would never act on those thoughts due to her family.  She denied short-term memory or concentration problems.  Weekly nightmares were described, as were weekly panic attacks.  Symptoms noted were: depressed mood, panic attacks, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, and neglect of personal appearance and hygiene.  The examiner noted that the Veteran was previously assigned a GAF score of 52, but the DSM-5 does not use GAF scores and one was not provided.  However, the examiner explained that a slight increase in symptomatology was present considering the past GAF score of 52.

VA treatment records from September 2009 through May 2016 are of record.  Symptoms are congruent with those discussed at the VA examinations.  Additionally, the following GAF scores were recorded:  52, 54, 55 and 58.

At this juncture, the Board notes that the Veteran has been diagnosed with multiple psychiatric disorders.  It is unclear to the Board that any provider has sufficiently differentiated the symptoms attributable to each diagnosed disorder.  Thus, the Board will consider all psychiatric symptoms as attributable to PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Based on the above, the Board finds that the impact of the Veteran's PTSD symptoms on her social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating during the entire appeal period.  The Board notes that, while the question of the appropriate rating is a legal one that the Board must answer, the Veteran opined that her symptoms approximate the criteria for a 70 percent, not 100 percent, rating.  See VA Form 9.  In any event, neither the symptoms nor overall impairment caused by the PTSD have at any point during the appeal period more nearly approximated total occupational and social impairment.  To that end, the Veteran has maintained employment as a nurse throughout the appeal period.  Additionally, she maintained the ability to complete her B.S.N. and L.P.N. during the period, indicating that her PTSD was not so severe as to inhibit her ability to do such.  While she reported working the night shift to avoid people, she indicates some relationship with two co-workers, who understand the Veteran's problems.  She also explained that PTSD has not compromised the quality of her work.  Further, she noted some relationship with her daughter and parents, albeit that they have ups and downs. 

The Veteran also has no symptoms listed in the 100 percent rating criteria.  There is no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of the Veteran hurting himself or others, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, disorientation to time or place, or memory loss for names of close relatives, her own occupation or her own name. 

Finally, GAF scores from the appeal period indicate moderate symptoms.  Indeed, all GAF scores are in the 50s, indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board acknowledges the 2016 VA examiner's statement that the Veteran' symptoms had increased subsequent to the assignment of a GAF score of 52 at her initial VA examination.  Nonetheless, a review of the symptomatology at that examination and throughout the appeal period does not reflect that her symptoms most closely approximated total social and occupational impairment. 

The Board has considered whether staged ratings are appropriate. The evidence of record shows that the Veteran's PTSD symptoms have not fluctuated materially during the course of this appeal as to warrant a disability rating in excess of 70 percent.  As such, a staged rating is not warranted.

The record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as marked interference with employment and frequent hospitalization, is not required, and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the Veteran is service-connected only for PTSD, a single disability.  Thus, the Board finds the holding of Johnson inapposite and the Board will not further discuss the matter.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence does not reflect, and the Veteran has not argued, that her PTSD renders her unemployable.  Indeed, she has maintained full-time employment as a nurse throughout the appeal period.  Thus, the issue of entitlement a TDIU has not been reasonably raised by the claimant or the record, and it shall not be further addressed.


ORDER

An initial rating in excess of 70 percent for PTSD is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


